DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                      Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. (7,418,876, hereinafter Armstrong). 	Regarding claim 16, Armstrong discloses an apparatus comprising causing oscillation of an oscillating plate at a frequency and an amplitude, the oscillating plate being disposed a relative distance from one or more sensors 24, wherein oscillating the oscillating plate at the frequency and the amplitude is sufficient to generate a velocity field that is transmitted towards the one or more sensors; sensing, using the one or more sensors, shear stress at a wall, the shear stress at the wall being associated with the velocity field; and determining a theoretical wall shear stress based on the velocity field, the frequency and amplitude of oscillation of the oscillating plate, and the relative distance of the one or more sensors from the oscillating plate (See Col. 5, lines 2 – 24).  
 	Regarding claim 19, determining one or more fluid properties of a fluid disposed between the oscillating plate and the one or more sensors; and determining the theoretical wall shear stress based on the velocity field, the frequency and amplitude of oscillation of the oscillating plate, the relative distance of the one or more sensors from the oscillating plate, and the one or more fluid properties of the fluid disposed between the oscillating plate and the one or more sensors (See Col. 7, lines 29 – 35).  
 	Regarding claim 20, the one or more fluid properties comprise temperature, and the fluid comprises air (See Col. 7, lines 29 – 35 and Col. 10, lines 15 – 21).
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (7,418,876, hereinafter Armstrong) in view of Ujihara et al. (JP02159531, hereinafter Ujihara). 	Regarding claim 1, Armstrong discloses an apparatus comprising an oscillating plate 12 coupled to an actuator (driver) 22 and mounted on a reduced friction sliding device, wherein the oscillating plate is configured to generate a velocity field transmitted towards the one or more sensors 24, at least one of the oscillating plate and the one or more sensors configured to be moveable to achieve the distance of the one or more sensors above the oscillating plate, and the one or more sensors being configured to measure shear stress at a wall, the shear stress at the wall being associated with the velocity field (See Col. 5, lines 2 – 23 and Col. 6, lines 8 – 23). 	Armstrong does not disclose one or more sensors disposed a distance above the oscillating plate. 	However, Ujihara discloses sensors 5 positioned a distance above an oscillating beam 3 (See Abstract, Fig. 2).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Armstrong according to the teachings of Ujihara for the purpose of, advantageously providing a improved sensor since this type of sensor detects a change in deflection shape of a construction at a high sensitivity (See the Abstract of Ujihara). 	Regarding claim 3, in Armstrong, the actuator comprises a device that produces oscillations (See Col. 6, lines 65 – 67 and Col. 7, lines 1 – 15).  
 	Regarding claim 6, in Armstrong, the one or more sensors 24 can be configured to confirm that a sensor position relative to a position of the oscillating plate is constant during use of the system (See Col. 5, lines 11 – 16).   	
Allowable Subject Matter
8. 	Claims 2, 4, 5, 7, 8, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a height control rod coupled to a height control base; and a sensor holder configured to house the one or more sensors and supported on a connector, the connector configured to be rotatably disposed about the height control rod” (referring to claim 2), “the sensor holder comprises an annular rod that holds a cylindrical tubing configured to house the one or more sensors” (referring to claim 4), “at least one proximity sensor supported on one or more prongs extending from the sensor holder” (referring to claim 5), “the one or more sensors can be calibrated using the system by at least causing the actuator to oscillate the oscillating plate at a frequency sufficient to generate the velocity field; sensing, using the one or more sensors, the shear stress at the wall, the shear stress at the wall being associated with the velocity field; and determining a theoretical wall shear stress based on the velocity field, fluid properties, the frequency of oscillation of the oscillating plate, and the height of the one or more sensors above the oscillating plate” (referring to claim 7), “the fluid properties comprises fluid temperature” (referring to claim 8) in combination with the other limitations presented in claim 1 and “moving one or more of the oscillating plate and the one or more sensors to achieve one or more adjusted relative distances between the oscillating plate and the one or more sensors such that the oscillating plate is caused to generate one or more adjusted velocity fields when oscillating at the frequency; sensing, using the one or more sensors, the shear stress at the wall, the shear stress at the wall being associated with the one or more adjusted velocity fields; determining a line of best fit through the velocity field and the one or more adjusted velocity fields; and determining an adjusted theoretical wall shear stress based on the velocity field, the one or more adjusted velocity fields, the frequency and amplitude of oscillation of the oscillating plate, the relative distance of the one or more sensors from the oscillating plate, the one or more adjusted relative distances of the one or more sensors from the oscillating plate, and the line of best fit through the velocity field and the one or more adjusted velocity fields” (referring to claim 17) and “oscillating the oscillating plate at one or more adjusted frequencies and one or more adjusted amplitudes such that the oscillating plate is caused to generate one or more adjusted velocity fields when the one or more sensors are disposed the relative distance from the oscillating plate; sensing, using the one or more sensors, the shear stress at the wall, the shear stress at the wall being associated with the one or more adjusted velocity fields; determining a line of best fit through the velocity field and the one or more adjusted velocity fields; and determining an adjusted theoretical wall shear stress based on the velocity field, the one or more adjusted velocity fields, the frequency and amplitude of oscillation of the oscillating plate, the one or more adjusted frequencies of oscillation of the oscillating plate, the one or more adjusted amplitudes of oscillation of the oscillating plate, the relative distance of the one or more sensors from the oscillating plate, and the line of best fit through the velocity field and the one or more adjusted velocity fields” (referring to claim 18) in combination with the other limitations presented in claim 16.  
9. 	Claims 9 – 15 are allowed. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “determining a theoretical wall shear stress based on the velocity field, fluid properties, the frequency at which the oscillating plate is oscillating, and the height of the one or more sensors above the oscillating plate”, as well as, “the fluid properties comprise fluid temperature” (referring to claim 10), “the one or more sensors are coupled to a sensor holder and supported on a connector, the connector being configured to be moveably coupled to a height control rod supported on a height control base” (referring to claim 11), “the sensor holder comprises an annular rod that holds a cylindrical tubing configured to house the one or more sensors” (referring to claim 12), “at least one proximity sensor is supported on one or more prongs extending from the sensor holder” (referring to claim 13), “the actuator comprises one or more of a horizontal shaker, a waveform generator, a horizontal displacement device, and an electrodynamic device” (referring to claim 14) and “the one or more sensors can be configured to confirm that a sensor position relative to a position of the oscillating plate is constant during use of the wall shear stress sensor” (referring to claim 15) in combination with the other limitations presented in claim 9.  
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
11. 	Umbanhowar et al. (2017/0120249) disclose a non-contact droplet manipulation apparatus and method. 	Ehman et al. (8,508,229) disclose a shear mode pressure-activated driver for magnetic resonance elastography. 	McDearmon et al. (2009/0266138) disclose a method and apparatus for shear strain testing of strain sensors. 	Ng et al. (5,199,298) disclose a wall shear stress sensor.                                                   12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/15/22